Title: William Franklin to Elizabeth Graeme, 17 July 1757
From: Franklin, William
To: Graeme, Elizabeth


Falmouth July 17, 1757
I have now the Pleasure to inform my dearest Betsy that her Franklin is safely arriv’d in England about two Hours ago, after a Passage of 27 Days. I am so much hurried in getting our Things ashore, and enquiring for Horses and Carriages for transporting us up to London, that I have not Leisure to give you any of the Particulars of our Voyage. I design to do it however by the very first Opportunity. In general, we were highly favour’d with Winds, were several Times chac’d, and met with no Accident, except the Night before our Arrival, when we narrowly escap’d running ashore on the Rocks of Scilly, owing to our not having discover’d the Light ashore till it was almost too late to avoid them. Altho’ our Passage cannot, when compar’d to most others, be deem’d a very disagreeable one, yet I cannot but be [of] Opinion that let the Pleasures of this Country be ever so great, they are dearly earn’d by a Voyage across the Atlantick. Few are the Inducements that will tempt me to pass the Ocean again, if ever I am so happy as to return to my native Country.
I question if I shall have it in my Power to write again by this Pacquet, as ’tis said she will sail sometime this Week; so that no Post after our Arrival in London can possibly reach her.
I must beg you to say for me to your good Family, and let my great Hurry plead in Excuse for your seeing so soon the Name of your affectionate
Wm: Franklin
For Miss Graeme.
 Addressed: To / Miss Elizth. Graeme / In / Philadelphia
